DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The abstract of the disclosure is objected to because the abstract should be a single paragraph and the element characters should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US Patent No. 3,333,855) in view of Strub (US Patent No. 3,756,673).
Regarding claim 1, the Andersen reference discloses a sealing device (10) comprising: a floating ring (26) in a space between an outer circumference of a rotating shaft (11) and an inner circumference of a housing (13); and a cylindrical body (31) including a elastically deformable cylindrical thin plate (31) provided between an outer peripheral surface of the floating ring and an inner peripheral surface of the housing (Fig. 2).
However, the Andersen reference fails to explicitly disclose the cylindrical body being multilayered.
The Strub reference, a seal, discloses making a cylindrical body (19) of multiple layers (20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cylindrical body of the Andersen reference to have multiple layers in view of the teachings of the Strub reference in order to better accommodate changes of shape (Strub, Col. 3, Lines 28-39).
Regarding claim 2, the Andersen reference, as modified in claim 1, discloses the multi-layered cylindrical body is formed in a circumferentially corrugated shape (Andersen, Fig. 2).

Regarding claims 4, 7, 9, and 12, the Andersen reference, as modified in claims 1, 2, 3, and 6, discloses the corrugated shape of the multi-layered cylindrical body is set such that, when the rotating shaft is at rest, valleys are in contact with the outer peripheral surface of the floating ring, and peaks are in contact with the inner peripheral surface of the housing (Andersen, Fig. 2).
Regarding claims 5, 8, 10, 11, 13, 14, 15, and 16, the Andersen reference, as modified in claims 1, 2, 3, 4, 6, 7, 9, and 12, discloses the thin plates are formed of an elastically deformable metallic material (Andersen, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675